DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020 and 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In claim 1, “wherein a surface of the coating layer” should be read as “wherein a surface of the coated layer”, note the change from coating to coated to retain consistency of the claim language;
In claim 1, “opposite to the stress compensation layer” should be read as “opposite to a stress compensation layer”; note the change from “the” to “a” in order to avoid issues with antecedent basis
In claim 1, “the coating layer to formed the high-performance reflective surface” should be read as “the coating layer to form the high-performance optical surface”; note the change from “formed” to “form” and the change from “reflective” to “optical”;
In claim 6, “a stress compensation layer” should be read as “the stress compensation layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryont (10,948,628) in view of Schaefer (6,921,177, of record).

Regarding claim 1, as best understood, Demiryont discloses an apparatus (at least Figure 2A, 100, transparent article) with a high-performance optical surface (top surface of 100, transparent article) comprising: a substrate (20, substrate) having a first surface (bottom surface of 20, substrate) and a second surface opposite to the first surface (top surface of 20, substrate); a first anti-reflection (A/R) coating (140, first antireflection layer), a stress compensation layer (130, optical matching stress releasing layer), and a second A/R coating (160, second antireflection layer) to form the high-performance optical surface (Figure 2A).
Demiryont fails to teach a coated layer formed over the A/R coating on a surface of the A/R coating opposite to the stress compensation layer, wherein a surface of the coated layer opposite to the first A/R coating is diamond point turned or polished to improve finish; and the second A/R coating is formed on the polished surface of the coating layer. Demiryont and Schaefer are related because both teach an apparatus with a high-performance optical surface.
Schaefer discloses an apparatus with a high-performance optical surface (Figure 2) comprising: a coated layer (Figure 2, 46, finish layer), wherein a surface of the coated layer is diamond point turned or polished to improve finish (Figure 2, 47, surface; col 4 lines 30-31 teach 47, surface, is polished).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Demiryont to incorporate the general teachings of Schaefer and provide a coated layer formed over the A/R coating on a surface of the A/R coating opposite to the stress compensation layer, wherein a surface of the coated layer opposite to the first A/R coating is diamond point turned or polished to improve finish. Doing so would allow for a compact apparatus with a high degree of surface smoothness without degrading the optical quality.

Regarding claim 3, the modified Demiryont discloses the apparatus of claim 1, wherein the substrate is a bulk silicon (col 8 lines 23-26 teach the substrate may be made of silicon).

Regarding claim 4, the modified Demiryont discloses the apparatus of claim 1, wherein the substrate material is Zinc Selenide (ZnSe), or Zinc sulfide (ZnS) (col 8 lines 23-27 teach the substrate may be made of zinc selenide or zinc sulfide).

Regarding claim 6, as best understood, the modified Demiryont discloses the apparatus of claim 1, further comprising the stress compensation layer formed on the second surface of the substrate between the substrate and the first A/R coating (at least Figure 2A depicts 130, optical matching stress releasing layer, is formed on the top surface of 20, substrate, between 20, substrate, and 140, first antireflection layer).

Regarding claim 7, the modified Demiryont discloses the apparatus of claim 6, wherein the stress compensation layer, the first A/R coating and the coated layer are all formed in a same thin-film vapor deposition process (Examiner notes that because the claim is a product claim, no patentable weight has been given to the process limitation recited in claim 7).

Regarding claim 8, the modified Demiryont discloses the apparatus of claim 1, wherein the coated layer is made of Zinc sulfide (ZnS), Germanium (Ge), or Zinc Selenide (ZnSe) (Schaefer: col 4 lines 18-19 teach 46, layer, may be made from germanium).

Regarding claim 9, the modified Demiryont discloses the apparatus of claim 1, wherein the high-performance optical surface is aspheric (Schaefer: col 2 lines 61-62 teaches 9, surface, is aspheric).

Regarding claim 10, the modified Demiryont discloses the apparatus of claim 1, but fails to teach wherein the coated layer is finished by a Magnetorheological Finishing (MRF) process. However, Examiner notes that because the claim is a product claim, no patentable weight has been given to the process limitation recited in claim 10.

Regarding claim 11, the modified Demiryont discloses the apparatus of claim 1, but fails to teach wherein the coated layer is finished by computer numerical control (CNC) polishing. However, Examiner notes that because the claim is a product claim, no patentable weight has been given to the process limitation recited in claim 11.

Regarding claim 12, the modified Demiryont discloses the apparatus of claim 1, but fails to teach wherein the coated layer is finished by a diamond point turned process However, Examiner notes that because the claim is a product claim, no patentable weight has been given to the process limitation recited in claim 12.

Regarding claim 13, the modified Demiryont fails to disclose a telescope comprising the apparatus of claim 1.
However, the Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Accordingly, the functional claim language including the intended use set forth in the preamble has not been given the same patentable weight as a positively recited feature or structural relationship. Instead the Examiner has applied any prior art thereto by deducing whether the structure disclosed or taught by the reference is capable of performing the functional limitations and the intended use or purpose recited in the preamble, within the overall context of the claim, as applicable. 


Regarding claim 14, the modified Demiryont fails to disclose a missile guidance system comprising the apparatus of claim 1.
However, the Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Accordingly, the functional claim language including the intended use set forth in the preamble has not been given the same patentable weight as a positively recited feature or structural relationship. Instead the Examiner has applied any prior art thereto by deducing whether the structure disclosed or taught by the reference is capable of performing the functional limitations and the intended use or purpose recited in the preamble, within the overall context of the claim, as applicable. 

Regarding claim 15, the modified Demiryont fails to discloses a laser system comprising the apparatus of claim 1.
However, the Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. Catalina Marketing Int'l Inc. v. Coolsavings.com, Inc., Fed. Cir., No. 01-1324, 5/8/02. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Accordingly, the functional claim language including the intended use set forth in the preamble has not been given the same patentable weight as a positively recited feature or structural relationship. Instead the Examiner has applied any prior art thereto by deducing whether the structure disclosed or taught by the reference is capable of performing the functional limitations and the intended use or purpose recited in the preamble, within the overall context of the claim, as applicable. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryont (10,948,628) in view of Schaefer (6,921,177, of record) as applied to claim 1 above, and further in view of Borden (6,038,065).

Regarding claim 2, the modified Demiryont discloses the apparatus of claim 1, but fails to teach further comprising a third A/R coating on the first surface of the substrate to reduce internal reflection between the substrate and air. The modified Demiryont and Borden are related because both teach an optical apparatus.
Borden discloses an apparatus comprising a third A/R coating on the first surface of the substrate to reduce internal reflection between the substrate and air (Figure 2, 28, first antireflective layer; col 5 lines 51-54, col 6 lines 4-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Demiryont to incorporate the teachings of Borden and provide a third A/R coating on the first surface of the substrate to reduce internal reflection between the substrate and air. Doing so would allow for reduction of unwanted internal reflections provided on the air side of the apparatus.

Regarding claim 5, the modified Demiryont discloses the apparatus of claim 1, but fails to teach wherein the substrate material is Zinc sulfide (ZnS) Multispectral. The modified Demiryont and Borden are related because both teach an optical apparatus.
Borden discloses an apparatus wherein the substrate material is Zinc sulfide (ZnS) Multispectral (Figure 2, 46, first window layer substrate; col 2 lines 12-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Demiryont to incorporate the teachings of Borden and provide wherein the substrate material is Zinc sulfide (ZnS) Multispectral. Doing so would allow for improved optical and mechanical qualities to be provided to the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872